DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-6, 8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandran et al. (US Pub: 2015/0317008 A1)).
 	As to claim 1, Chandran discloses an input sensor (i.e. the touch input sensor 200 as seen in figure 2 embodiment) (see Fig. 2, [0223-0225]) comprising: 
 	a plurality of first sensing electrodes (i.e. the Y directional electrodes 313 which are interconnected for form a line connected to 215B) (see Fig. 3, [0026-0027]); 
 	a plurality of second sensing electrodes (i.e. the X directional electrodes 314 which are interconnected for form a line connected to 215A) (see Fig. 3, [0026-0027]); 
 	a plurality of first sensing lines electrically connected to the plurality of first sensing electrodes, respectively (i.e. the 215B sensing lines) (see Fig. 3); 
 	a plurality of second sensing lines electrically connected to the plurality of second sensing electrodes, respectively (i.e. the 215A sensing lines) (see Fig. 3); 
 	a first connection line electrically connecting a pair of first sensing electrodes of the plurality of first sensing electrodes (i.e. the connection lines in seen in between the Y direction electrode unit that help interconnect a pair of neighboring unit for form an overall interconnected line formation) (see Fig. 3, [0026-0027]); and 
 	a second connection line electrically connecting a pair of second sensing electrodes of the plurality of second sensing electrodes (i.e. the connection lines in seen in between the X direction electrode unit that help interconnect a pair of neighboring unit for form an overall interconnected line formation) (see Fig. 3, [0026-0027]).
 	As to claim 7, Chandran teaches an input sensor comprising:  
 	a plurality of first sensing electrodes (i.e. electrodes in the Y directions as seen in figure 3 embodiments) (see Fig. 3), each of which comprises a plurality of first sub-
 	a plurality of second sensing electrodes insulated from the plurality of first sensing electrodes (i.e. the X direction electrode is said to be insulated from the Y direction) (see Fig. 2-3, [0023-0026]), each of the plurality of second sensing electrodes comprising a plurality of third sub-sensor parts (i.e. the corresponding 313 part for the X direction electrodes which is the third sub-sensor parts) (see Fig. 6, [0032-0033]), a plurality of fourth sub-sensor parts (i.e. the corresponding parts of 317 for the X direction electrodes) (see Fig. 6), and a plurality of second sub-connection parts (i.e. accordingly the figure 4-6 embodiments shows that the sub-parts requires sub-connects parts seen in figure 4-5 which direct to complex interconnections) (see Fig. 4-6, [0032-0035]); 
 	a plurality of first sensing lines electrically connected to first ends of the plurality of first sensing electrodes (i.e. the first sensing lines seen in top portion of 215A) (see Fig. 3), respectively; 
 	a plurality of second sensing lines electrically connected to first ends of the plurality of second sensing electrodes, respectively (i.e. the second sensing lines are the left portions of the sensing lines in 215B) (see Fig. 3); 

 	the plurality of first sub-connection parts electrically connect the plurality of first sub-sensor parts to the plurality of second sub-sensor parts; and 
 	the plurality of second sub-connection parts electrically connect the plurality of third sub-sensor parts to the plurality of fourth sub-sensor parts (i.e. as seen in figure 4-6 the plurality of the first, second, third and fourth sensing parts are seen in 214C which is connected electrically with the X and Y direction electrodes with the interconnects 317 and 318 in the operational capacity as seen in figure 2 where all of the layers are electrically connected as a whole) (see Fig. 2, 4-6, [0023-0034])

 	a plurality of first sensing electrodes (i.e. the electrode in the Y direction as seen in figure 2-3) (see Fig. 2-3, [0023-0027]), each of which comprises a plurality of first sub-sensor parts, a plurality of second sub-sensor parts, and a plurality of first sub-connection parts (i.e. accordingly the figure 4-6 embodiments shows that the sub-parts requires sub-connects parts seen in figure 4-5 which direct to complex interconnections) (see Fig. 4-6, [0032-0035]);  
 	a plurality of second sensing electrodes insulated from the plurality of first sensing electrodes (i.e. the electrode in the X direction as seen in figures 2-3) (see Fig. 2-3, [0023-0027]), each of the plurality of second sensing electrodes comprising a plurality of third sub-sensor parts, a plurality of fourth sub-sensor parts, and a plurality of second sub-connection parts (i.e. accordingly the figure 4-6 embodiments shows that the sub-parts requires sub-connects parts seen in figure 4-5 which direct to complex interconnections) (see Fig. 4-6, [0032-0035]); 
 	a plurality of first sensing lines electrically connected to first ends of the plurality of first sensing electrodes (i.e. the first sensing lines seen in top portion of 215A) (see Fig. 3), respectively; 
 	a plurality of second sensing lines electrically connected to first ends of the plurality of second sensing electrodes (i.e. the second sensing lines are the left portions of the sensing lines in 215B) (see Fig. 3), respectively; 
 	a plurality of third sensing lines disposed between the plurality of first sub-sensor parts and the plurality of second sub-sensor parts (i.e. the third sensing lines are also 
 	a plurality of fourth sensing lines disposed between the plurality of third sub-sensor parts and the plurality of fourth sub-sensor parts (i.e. the fourth sensing lines are also 214C which are connected to the X direction electrode as seen in figure 2) (see Fig. 2); 
 	wherein: a pair of corresponding third sensing lines of the plurality of third sensing lines are electrically connected to each other (i.e. as seen in figures 2-3, the sensing lines 214C are in pair and electrically connected to each other) (see Fig. 2-6, [0027-0032]); 
 	a pair of corresponding fourth sensing lines of the plurality of fourth sensing lines are electrically connected to each other (i.e. as seen in figures 2-3, the sensing lines 214C are in pair and electrically connected to each other) (see Fig. 2-6, [0027-0032]); 
 	the plurality of first sub-connection parts and the plurality of second sub-connection parts are formed from a first conductive layer (i.e. the 317 first and second sub-connection parts are formed on the first conductive layer 408) (see Fig. 7A); 
 	the plurality of first to fourth sub-sensor parts and the plurality of first to fourth sensing lines are formed from a second conductive layer (i.e. the 313 electrode portions are formed on the second parts 404) (see Fig. 7A); and 
 	an insulation layer is disposed between the first conductive layer and the second conductive layer (i.e. as seen in figure 7A and 7B, the first conductive layers 408 is separated with the insulating layer 406 where the second conductive layer is 404) (see Fig. 7A, [0033]).

 	a display panel configured to display an image; 
 	an input sensor disposed on a first surface of the display panel (i.e. the input sensor is seen to be on the device 200 with X and Y direction) (see Fig. 2, [0023-0025]); and 
 	a sensing circuit configured to receive first input information and second input information from the input sensor (i.e. the first information is the self-sensing information from self capacitance-based input, while the second information is the input from the mutual capacitance input) (see Fig. 2, [0023-0025]), wherein the input sensor comprises: 
 	a plurality of first sensing electrodes (i.e. the electrode as seen in figure 3 in the Y directions) (See Fig. 3, [0026-0027]); 
 	a plurality of first sensing lines electrically connected to the plurality of first sensing electrodes (i.e. the sensing lines 215A are connected to the sensing electrode 313 and 315) (see Fig. 3, [0026-0027]), respectively; 
 	a plurality of second sensing electrodes (i.e. the second electrodes are the electrode 314 which are in the X direction) (see Fig. 3, [0026-0027]); 
 	a plurality of second sensing lines electrically connected to the plurality of second sensing electrodes (i.e. the sensing lines 215B are connected to the sensing electrode 314 ) (see Fig. 3, [0026-0027]), respectively; 

 	a second connection line electrically connecting a pair of second sensing electrodes of the plurality of second sensing electrodes (i.e. the connection lines in seen in between the X direction electrode unit that help interconnect a pair of neighboring unit for form an overall interconnected line formation) (see Fig. 3, [0026-0027]), and wherein the sensing circuit is further configured to: 
 	receive the first input information through the plurality of first sensing lines and the plurality of second sensing lines in a first sensing mode (i.e. the first sensing mode is the mutual capacitance mode) (see Fig. 2-3, [0023-0028]); and receive the second input information through the plurality of first sensing lines and the plurality of second sensing lines in a second sensing mode (i.e. the second sensing mode which Chandran uses is the self capacitance mode which is also implemented with the electrodes of figure 3 embodiment) (see Fig. 2-3, [0023-0028]).
 	As to claim 2, Chandran teaches the input sensor of claim 1, wherein the plurality of first sensing electrodes and the plurality of second sensing electrodes are insulated from each other (i.e. as seen in figure 2-3, the X and Y electrode are said to be insulated to enable capacitance sensing functions) (see Fig. 2-3, [0023-0028]).
	As to claim 3, Chandran teaches the input sensor of claim 1, wherein: the plurality of first sensing electrodes and the plurality of second sensing electrodes are configured to sense a first input during a first sensing mode(i.e. the first sensing mode is 
	As to claim 4, Chandran teaches the input sensor of claim 1, wherein: each of the plurality of first sensing electrodes comprises a plurality of first sensing parts and a first connection part electrically connecting the plurality of first sensing parts to each other; and each of the plurality of second sensing electrodes comprises a plurality of second sensing parts and a second connection part electrically connecting the plurality of second sensing parts to each other (i.e. as seen in figure 6 the electrode structure has the outer surrounding sensing part 313 as the first sensing parts and the inner portion 317 which are all interconnected with each other with the different connection unit to create a capacitance sensing array) (see Fig. 6, [0032-0033]).
	As to claim 9, Chandran teaches the input sensor of claim 7, wherein: the plurality of first sensing electrodes and the plurality of second sensing electrodes are configured to sense a first input in a first sensing mode (i.e. as seen in figure 2 the system of Chandran functions in the mutual capacitance mode which uses the first sensing electrode and second sensing electrodes) (see Fig. 2, [0022-0023]); one first sensing line of the plurality of first sensing lines, one first sensing electrode of the plurality of first sensing electrodes, and one third sensing line of the plurality of third sensing lines is configured to sense a second input in a second sensing mode (i.e. the second sensing mode is self-capacitance which uses the 214A, B, and C as well) (see 
	As to claim 10, Chandran teaches the input sensor of claim 7, wherein: the plurality of first sensing electrodes are arranged in a first direction; the plurality of second sensing electrodes are arranged in a second direction crossing the first direction; the plurality of first sub-sensor parts and the plurality of second sub-sensor parts are spaced apart from each other in the second direction; and the plurality of third sub-sensor parts and the plurality of fourth sub-sensor parts are spaced part from each other in the first direction (i.e. as seen in figure 2-3, the X and Y direction electrodes are crossing each other and still being spaced a part in those direction to create detection capabilities) (see Fig. 2-3, [0022-0025]).
	As to claim 11, Chandran teaches the input sensor of claim 10, wherein: each of the plurality of first sensing electrodes comprises a plurality of first sensing parts and a first connection part connecting the plurality of first sensing parts to each other; and each of the plurality of first sensing parts comprises one of the plurality of first sub-sensor parts and one of the plurality of second sub-sensor parts (i.e. as seen in figure 3 and 6 the electrode structure has the outer surrounding sensing part 313 as the first sensing parts and the inner portion 317 which are all interconnected with each other 
	As to claim 12, Chandran teaches the input sensor of claim 11, wherein: each of the plurality of second sensing electrodes comprises a plurality of second sensing parts and a second connection part connecting the plurality of second sensing parts to each other; and each of the plurality of second sensing parts comprises one of the plurality of third sub-sensor parts and one of the plurality of fourth sub-sensor parts (i.e. as seen in figure 3 and 6 the electrode structure has the outer surrounding sensing part 313 as the first sensing parts and the inner portion 317 which are all interconnected with each other with the different connection unit to create a capacitance sensing array) (see Fig. 6, [0032-0033]).
	As to claim 13, Chandran teaches the input sensor of claim 12, further comprising: a first conductive layer;  a second conductive layer; and an insulation layer disposed between the first conductive layer and the second conductive layer (i.e. as seen in figure 7A and 7B, the first conductive layers 408 is separated with the insulating layer 406 where the second conductive layer is 404) (see Fig. 7A, [0033]), wherein: each of the first connection part, the plurality of first sub-connection parts, and the plurality of second sub-connection parts is formed from the first conductive layer (i.e. the 317 first and second sub-connection parts are formed on the first conductive layer 408) (see Fig. 7A); and each of the plurality of first sub-sensor parts, the plurality of the second sub- sensor parts, the plurality of third sub-sensor parts, the plurality of fourth sub-sensor parts, and the second connection part is formed from the second conductive layer (i.e. the 313 electrode portions are formed on the second parts 404) (see Fig. 7A).

	As to claim 17, Chandran teaches the input sensor of claim 15, wherein: each of the plurality of first sensing electrodes comprises a plurality of first sensing parts and a first connection part connecting the plurality of first sensing parts to each other (i.e. as seen in figure 4-6 the 214C plan shows the complex connection of each of the electrodes) (see Fig. 4-6, [0032-0033]); each of the plurality of first sensing parts comprises one of the plurality of first sub-sensor parts and one of the plurality of second sub-sensor parts; each of the plurality of second sensing electrodes comprises a plurality of second sensing parts and a second connection part connecting the plurality of second sensing parts to each other; and each of the plurality of second sensor parts comprises one of the plurality of third sub-sensor parts and one of the plurality of fourth sub-sensor parts (i.e. as seen in figure 4-6 the sensing parts are formed by sub-sensing parts which are connected with 317) (see Fig. 4-6, [0028-0033]).
	As to claim 19, Chandran teaches the display device of claim 18, wherein: the plurality of first sensing electrodes and the plurality of second sensing electrodes are 
	As to claim 20, Chandran teaches the display device of claim 18, wherein: each of the plurality of first sensing electrodes comprises a plurality of first sensing parts and a first connection part electrically connecting the plurality of first sensing parts to each other; and each of the plurality of second sensing electrodes comprises a plurality of second sensing parts and a second connection part electrically connecting the plurality of second sensing parts to each other (i.e. as seen in figure 6 the electrode structure has the outer surrounding sensing part 313 as the first sensing parts and the inner portion 317 which are all interconnected with each other with the different connection unit to create a capacitance sensing array) (see Fig. 6, [0032-0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kim (US Pub: 2013/0285939 A1) is cited to teach a similar type of electrode design in figure 1 embodiment which interconnect between different sub-electrodes.  The prior art Choi (US Patent 8,886,127 B2) is cited for figures 1-2 embodiment with the special connection of electrode 300 having interconnects 520b structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 12, 2022